On Application por a Rehearing.
Breaux, J.
As costs must follow judgment, we affirmed the judgment as usual without making reference to costs.
It happens in this case on appeal, that both are appellants and both are appellees (plaintiff and defendants).
We have not found a precedent upon the question in our books.
In the absence of any decision, we concluded to apply the rule of law relating to costs on appeal in the following manner:
The plaintiff asked to have judgment amended by increasing the' amount.
The defendant asked to have plaintiff’s demand rejected.
He recovered judgment to the extent allowed in the District Court.
The defendants did not recover any part of their demand.
As the judgment was not amended, and the defendants did not recover, we conclude that costs should be borne by the latter.
Costs are to be paid by the appellee, as above stated, when the judgment is affirmed.
The unsuccessful appellees are the defendants.
It is therefore ordered, adjudged and decreed that our original judgment be amended to the extent that the appellees, J. A. Landry and Daniel J. Landry, will have to pay costs of appeal.
Rehearing refused.